Citation Nr: 1412627	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability secondary to service-connected right knee traumatic arthropathy.

2.  Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from March 1954 to April 1957.

The matter decided herein comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On January 8, 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via videoconferencing.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The Board notes that the only issue developed and certified for appeal appears to have been entitlement to service connection for a left knee disability.  However, when the Veteran and his representative appeared for the January 2012 hearing, the Veteran's representative informed the undersigned that the available record in the electronic Virtual VA file also included a perfected appeal of a claim for a higher initial rating for asbestosis.  It was therefore agreed at the pre-hearing conference that this rating issue would also be discussed at the hearing.  

As will be discussed in the remand following the decision below, by way of a May 1, 2013, rating decision, which was mailed to the Veteran on May 6, 2013, the RO awarded service connection for asbestosis and assigned a noncompensable evaluation, effective from March 31, 2011.  Although a notice of disagreement (NOD) is not contained in record as shown in the claims file now available to the Board or on Virtual VA as of March 20, 2014, a review of the Veteran's Virtual VA file reveals that the RO sent to the Veteran a letter dated on August 5, 2013, acknowledging that an NOD with the May 2013 decision had been received and that the Veteran's election of the Decision Review Officer process to handle his claim had been received.  Thus, although the issue of entitlement to an initial compensable rating for asbestosis was not in fact developed or certified for appeal to the Board, the Board will address this issue for the sole purpose of ensuring proper adjudicative actions are undertaken, to include, if required, the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  (In today's environment of VA adjudication where multiple electronic files and paper files are maintained, the Board cannot know what exists in files kept at the RO, such as temporary files that are often created or maintained while the claims file is at the Board.  For instance, should a temporary file maintained by the RO already include a SOC on this rating issue, then action directed in the remand may not be required.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence fails to suggest that the Veteran has a diagnosed disability of the left knee that is caused or made worse by his service-connected right knee disability.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 (2013); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The law provides a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2012).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006).)

In the instant case, the report of a June 2003 magnetic resonance imaging (MRI) scan of the left knee revealed mild degenerative changes, suggestive of osteoarthritis.  A March 2004 VA examiner also diagnosed traumatic arthropathy of the knees, right worse than left.  In May 2004, the Veteran's claim of service connection for right knee traumatic arthropathy was granted, based on evidence showing that the Veteran had sustained a right knee injury in service and information contained in the March 2004 VA examination report.  Thereafter, the Veteran filed a claim of service connection for a left disability secondary to his service-connected right knee disability.  

Notably, the Veteran is not claiming that his left knee disability is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  Nor does the Veteran allege that he had left knee arthritis that was manifest to a compensable degree within one year of separation from active duty, such that service connection could be granted on a presumptive chronic disease basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Rather, it is the Veteran's contention that his left knee disability is related to his service-connected right knee disability.  Specifically, the Veteran alleged to the March 2004 VA examiner that "[l]ately he has had some discomfort with his left knee[, which] he feels . . . is from favoring his right knee over the years and putting more stress on the left one."  Further, it was clarified during the January 2014 hearing that the Veteran's theory of the case was his left knee disability was due to years of compensating for his injured right knee.  Accordingly, because the Veteran does not contend that his claimed left knee disability is directly related to service or that he is entitled to presumptive service contention, and because the record similarly does not reasonably raise the theory of direct and/or presumptive service connection, the Board will address only whether the Veteran is entitled to service connection for a left knee disability on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and  "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

As to the Veteran's specific theory of service connection, the evidence of record fails to support a finding that the Veteran has a diagnosed left knee disability that was caused or aggravated by his service-connected right knee traumatic arthropathy.  Indeed, the only evidence of record that in any way suggests that any diagnosed disability of the left knee or associated symptomatology is related to his service-connected right knee disability is the Veteran's own assertion, which is seemingly based on the fact that he did not have left knee pain prior to sustaining an injury to his right knee in service.  However, when asked during the January 2014 hearing whether any medical professional had indicated that the left knee disability was in fact secondary to his right knee disability, the Veteran responded that he could not recall.  The Veteran's representative then requested that the record be held open to allow for the Veteran to obtain his private treatment records, which he hoped contained a statement from the orthopedic surgeon who had performed a left knee arthroscopy that would support a finding of secondary service connection.  However, no such records were submitted to the Board; nor did the Veteran provide any supporting statement from his private physician.  

Further, although the March 2004 VA examination was provided in connection with the Veteran's claim of service connection for his right knee and the examiner was not requested to comment on the etiology of any left knee disability, the fact remains that the examiner was aware of the Veteran's belief that his left knee pain was attributable to his right knee disability.  In no way, however, did the examiner suggest that the Veteran's theory may have merit.  Moreover, the Veteran was noted to have a normal gait, which tends to disprove his theory that the way he walked on account of his right knee disability contributed to his left knee disability, as he was not noted to walk in an abnormal manner.  

In short, there is simply no basis upon which to conclude that the Veteran's has a left knee disability that was caused or aggravated by his service-connected right knee disability.  Although the Veteran may believe that this is the case, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the medical evidence fails to suggest that a relationship between the two knee disabilities.  See Jandreau, supra.  

The Board notes that the Veteran was not afforded a VA examination in connection with is current claim.  However, as will be discussed in further detail below, because there is no evidence that suggests that the Veteran's left knee disability or related symptomatology was caused or has been chronically worsened by his service-connected right knee disability, VA's duty to provide him with a medical examination in this case was not triggered.  See 38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matter decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in October 2004, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a).  Although that notice letter does not include the Dingess elements outline above, given that the Veteran's claim is being denied, further notice as to ratings and effective dates is not necessary.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were, to the extent relevant, satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records, VA outpatient treatment records, a VA examination report, private medical evidence, and the Veteran's lay statements, to include his January 2014 hearing testimony.  Notably, although the Veteran alleged receiving private treatment related to his left knee, the Veteran averred that he would submit any relevant treatment records to the Board.  After his January 2014 hearing, the Board did receive from the Veteran copies of certain private treatment records.  However, those records do not pertain to treatment for his left knee.  Rather, they reflect treatment related to pulmonary disorders.  

Although VA's duty to assist claimants in obtaining evidence necessary to substantiate a claim includes making reasonable efforts to obtain relevant records, to include private records, "[t]he duty to assist is not always a one-way street" and "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the instant case, the Board finds no reason to remand the matter to attempt to obtain the private treatment records referenced during the Veteran's January 2014 hearing.  This is so because the Veteran was given an opportunity to submit those records himself, did not request additional time to submit the records, and did not request VA's help in obtaining those records.  Further, it is not evident from the Veteran's testimony that those records contain information relevant to the issue decided herein, it is clear that the Veteran knows how to go about obtaining and submitting private treatment records to the Board, and it is the Veteran who is ultimately responsible for providing private medical evidence to VA.  

The Board has also considered whether a VA examination was required in connection with the Veteran's claim under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is--

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As discussed above, aside from the Veteran's own statements, there is nothing to suggest that the Veteran's diagnosed left knee disability "may be associated" with his service-connected right knee disability.  The Veteran's generalized statement in this regard is not enough to trigger VA's duty to provide a medical examination and to do so without some competent evidence suggesting that the claimed left knee disability or associated symptoms may be associated with the Veteran's service-connected right knee disability "would eliminate the carefully drafted statutory standards governing the provision of medical examinations."  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a left knee disability as secondary to right knee disability is denied.


REMAND

In a May 2013 rating decision, the RO awarded service connection for asbestosis, evaluated as noncompensably disabling, with an effective date of March 31, 2011.  The Veteran was notified of the decision by a letter dated that same month.  Although not contained in the record currently before that Board, it appears that the Veteran disagreed with the assigned rating, as the RO sent to the Veteran a letter dated on August 5, 2013, acknowledging that an NOD with the May 2013 decision had been filed.  To date, however, no statement of the case (SOC) has been furnished concerning the issue outlined above, or at least no SOC has been associated with either the Veteran's paper or paperless claims files that are now before the Board (as of March 20, 2014).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2013).  

Given this evidence, the Board finds that the matter must be remanded for the agency of original jurisdiction (AOJ) to locate the Veteran's August 2013 NOD and associate it with the claims file.  Thereafter, the AOJ should take appropriate action with regard to the Veteran's claim, to include the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of any NOD.  In this regard, the Board notes that it does not appear as though certain private treatment records potentially relevant to the issue of entitlement to a compensable rating for asbestosis were considered by the RO at the time of its May 2013 decision.  Thus, any adjudicative action undertaken by the AOJ should include consideration of these records.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must locate the Veteran's August 2013 NOD and associate it with the Veteran's claims folder.  If the Veteran's NOD cannot be located, the AOJ should request from the Veteran that he provide a copy of the previously filed NOD or be given the opportunity to submit a new NOD prior to the expiration of the appeal period.  

2.  Thereafter, the AOJ should undertake appropriate action, to include determining whether private treatment records seemingly not considered by the RO as part of its May 2013 decision requires issuance of a new rating decision and/or issuing an SOC addressing whether an initial compensable rating for asbestosis is warranted, if required.  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, withdrawal of the NOD, or a determination that the RO's August 5, 2013, letter was sent in error and that the Veteran had not filed an NOD as to the May 2013 rating decision (and does not timely file an NOD).  (If a SOC has previously been issued and filed in a temporary file kept at the RO, the SOC and any substantive appeal that may have been filed should be included in the claims file that will be made available to the Board.)

The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


